DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.
Applicant’s election without traverse of Group I, claims 1-11 and 18-20, in the reply filed on April 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,6-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0186655 A1(Mauney).
As to claim 1, Mauney ‘655 discloses a fire suppression apparatus configured to spray a fire suppressant agent comprising a reservoir 22 configured to store a fire suppressant agent; a nozzle 30 fluidly coupled to the reservoir; the nozzle comprising an inlet aperture at 54, an outlet aperture at 48, a passageway 60/52 between the inlet aperture and the outlet aperture; and a diverter 31 disposed within the passageway and comprising a plurality of diverter passageways 62/64 configured to receive  the fire suppressant agent from an inner volume at 66/68 of the diverter and direct the fire suppressant agent towards an inner sidewall 50 of the passageway, see paragraph [0024].  See Figures 1-10 and paragraphs [0016-0030].
As to claims 2 and 3, see Figure 3, where I shows an inner diameter of the inner sidewall 50 vary along a longitudinal length of the passageway and increases linearly along the longitudinal length of the passageway.
As to claim 5, see rate controlling orifice 60 positioned along the passageway.  As to the rate controlling orifice being the most restrictive portion of the nozzle along the passageway and is sized to determine an amount of time required to fully discharge the fire suppressant agent from the reservoir, note that in the flow rate equation Q=V/t, where Q = flow rate, V=volume, t=time.  Therefore, the orifice 60 of Mauney ‘655, being the most restrictive portion of the nozzle along the passageway, the amount of time required to fully discharge the fire suppressant agent from the reservoir would be t=V/Q=Ad/Q, where A = cross sectional area of the passageway at the rate controlling orifice 60 of Mauney ‘655.
As to claims 6 and 7, see paragraph [0025], horn 30 and Figure 10. Note diverter passageways are at a 90 degree angle.
As to claim 8, see paragraph [0016], and dry chemical fire suppressant agent.
As to claim 9, see Figure 1, and handheld fire suppression apparatus.
As to claim 18, Mauney ‘655 discloses a fire suppression apparatus configured to spray a fire suppressant agent comprising a container 22 configured to store a fire suppressant agent; a nozzle 30 fluidly coupled to the reservoir; the nozzle comprising a passageway 60/52 fluidly coupled with the container; a rate controlling orifice 60 positioned along the passageway; a diverter 31 disposed within the passageway downstream from the rate controlling orifice, the diverter comprising an inner volume 66/68 and a plurality of 90 degree angled passageways 62/64 configured to receive  the fire suppressant agent from an inner volume at 66/68 of the diverter, the inner volume fluidly coupled with the passageway of the nozzle and fluidly coupled with the plurality of angled passageways; and a barrel 34 configured to receive the agent that exits the plurality of angled passageways and direct the fire suppressant through an outlet at 48 of the nozzle.  See Figures 1-10 and paragraphs [0016-0030].  As to rate controlling orifice, note that in the flow rate equation Q=V/t, where Q = flow rate, V=volume, t=time.  Therefore, the orifice 60 of Mauney ‘655, being the most restrictive portion of the nozzle along the passageway, the amount of time required to fully discharge the fire suppressant agent from the reservoir would be t=V/Q=Ad/Q, where A = cross sectional area of the passageway at the rate controlling orifice 60 of Mauney ‘655 and so the orifice would control the rate of fluid flow from the nozzle.
As to claim 19, see paragraph [0025], horn 30 and Figure 10. Note diverter passageways are at a 90 degree angle.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0186655 A1(Mauney).
As to claim 4, Mauney ‘655 discloses all the featured elements of the instant invention, except for the inner diameter of the inner sidewall decreases linearly or non-linearly along the longitudinal length of the passageway.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the inner sidewall decreases linearly or non-linearly along the longitudinal length of the passageway in the apparatus of Mauney ‘655, since it has been held that the configuration of the claimed inner diameter of the inner sidewall was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner diameter of the inner sidewall was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.IV.B.  The apparatus of Mauney ‘655 would perform equally as well with the inner diameter of the inner sidewall decreasing linearly or non-linearly along the longitudinal length of the passageway.
As to claim 11, Mauney ‘655 discloses all the featured elements of the instant invention, except where the diverter comprises a converging inlet fluidly coupled with the plurality of the diverter passageways.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diverter comprise a converging inlet fluidly coupled with the plurality of the diverter passageways in the apparatus of Mauney ‘655, since it has been held that the configuration of the claimed inlet of the diverter was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inlet of the diverter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.IV.B.  The apparatus of Mauney ‘655 would perform equally as well with the diverter comprising a converging inlet fluidly coupled with the plurality of the diverter passageways, since an arrangement would provide a smooth transition of fluid.
As to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the volumetric flow rate permitted by the rate controlling orifice is greater than or equal to a volumetric flow rate permitted by the diverter in that apparatus of Mauney ‘655, since by the volumetric flow rate equation, Q=V/t, therefore, one would be capable of designing the rate controlling orifice to have a flow that is greater than or equal to the volumetric flow rate permitted by the diverter in order to have an even flow rate from the container.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Guise et al ‘610, Nurkiewicz ‘570 and Ellis, Jr. et al ‘547 show various nozzles for fire extinguishers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752